


Exhibit 10.31


RACKSPACE HOSTING, INC.
CASH BONUS PLAN


TABLE OF CONTENTS


 
 
 
Page
SECTION 1 BACKGROUND AND PURPOSE
1


 
1.1
Purpose of the Plan
1


SECTION 2 DEFINITIONS
1


 
2.1
"Actual Award"
1


 
2.2
"Affiliate"
1


 
2.3
"Base Salary"
1


 
2.4
"Board"
1


 
2.5
"Committee"
1


 
2.6
"Company"
1


 
2.7
"Disability"
1


 
2.8
"Employee"
1


 
2.9
"Fiscal Quarter"
1


 
2.10
"Fiscal Year"
2


 
2.11
"Participant"
2


 
2.12
"Payout Formula"
2


 
2.13
"Performance Period"
2


 
2.14
"Performance Goals"
2


 
2.15
"Plan"
2


 
2.16
"Retirement"
2


 
2.17
"Target Award"
2


 
2.18
"Termination of Employment"
2


SECTION 3 SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
3


 
3.1
Selection of Participants
3


 
3.2
Determination of Performance Goals
3


 
3.3
Determination of Target Awards
3


 
3.4
Determination of Payout Formula or Formulae
3


 
3.5
Determination of Actual Awards
3


SECTION 4 PAYMENT OF AWARDS
4


 
4.1
Right to Receive Payment
4


 
4.2
Timing of Payment
4


 
4.3
Form of Payment
4


 
4.4
Payment in the Event of Death
4


SECTION 5 ADMINISTRATION
4


 
5.1
Committee is the Administrator
4


 
5.2
Committee Authority
4


 
5.3
Decisions Binding
4


 
5.4
Delegation by the Committee
4




-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
Page
SECTION 6 GENERAL PROVISIONS
5


 
6.1
Tax Withholding
5


 
6.2
No Effect on Employment
5


 
6.3
Participation
5


 
6.4
Indemnification
5


 
6.5
Successors
5


 
6.6
Beneficiary Designations
6


 
6.7
Nontransferability of Awards
6


 
6.8
Deferrals
6


 
6.9
Section 409A
6


SECTION 7 AMENDMENT, TERMINATION AND DURATION
6


 
7.1
Amendment, Suspension or Termination
6


 
7.2
Duration of the Plan
6


SECTION 8 LEGAL CONSTRUCTION
7


 
8.1
Gender and Number
7


 
8.2
Severability
7


 
8.3
Requirements of Law
7


 
8.4
Bonus Plan
7


 
8.5
Governing Law
7


 
8.6
Captions
7




-ii-

--------------------------------------------------------------------------------




RACKSPACE HOSTING, INC.
CASH BONUS PLAN
SECTION 1
BACKGROUND AND PURPOSE


1.1Purpose of the Plan.  The Plan is intended to motivate Participants to
achieve excellent short and long term financial performance for the Company and
its business units. The Plan also is intended to form part of a total rewards
program that is highly competitive with those of peer companies. The Plan's
goals are to be achieved by providing Participants with the opportunity to earn
incentive awards for the achievement of goals relating to the performance of the
Company.


SECTION 2
DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:


2.1“Actual Award” means as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee's authority under Section 3.6 to increase, eliminate or reduce the
award otherwise indicated by the Payout Formula.


2.2“Affiliate” means any corporation or other entity (including, but not limited
to, partnerships and joint ventures) controlled by the Company.


2.3“Base Salary” means as to any Performance Period, the Participant's earned
salary during the Performance Period. Such Base Salary shall be before both
(a) deductions for taxes or benefits, and (b) deferrals of compensation pursuant
to Company-sponsored plans and Affiliate-sponsored plans.


2.4“Board” means the Board of Directors of the Company.


2.5“Committee” means the committee appointed by the Board (pursuant to
Section 5.1) to administer the Plan.


2.6“Company” means Rackspace Hosting, Inc., a Delaware corporation, or any
successor thereto.


2.7“Disability” means a permanent disability in accordance with a policy or
policies established by the Committee (in its discretion) from time to time.


2.8“Employee” means any employee of the Company or of an Affiliate, whether such
employee is so employed at the time the Plan is adopted or becomes so employed
subsequent to the adoption of the Plan.


2.9“Fiscal Quarter” means a fiscal quarter within a Fiscal Year of the Company.



-1-

--------------------------------------------------------------------------------




2.10“Fiscal Year” means the fiscal year of the Company.


2.11“Participant” means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.


2.12“Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.


2.13“Performance Period” means any Fiscal Year or such other period longer or
shorter than a Fiscal Year but not shorter than a Fiscal Quarter or longer than
three Fiscal Years, as determined by the Committee in its sole discretion.


2.14“Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant for a Target
Award for a Performance Period. As determined by the Committee, the Performance
Goal(s) may provide for a targeted level or levels of achievement using the
performance criteria specified by the Committee. Any criteria used may be
measured, as applicable, (i) in absolute terms, (ii) in relative terms
(including, but not limited to, the passage of time and/or against other
companies or metrics), (iii) on a per share and/or share per capita basis,
(iv) against the performance of the Company as a whole or against particular
segments or products of the Company, and/or (v) on a pre-tax or after-tax basis.
The Committee (in its discretion) shall determine whether any element(s) (for
example, but not by way of limitation, the effect of mergers or acquisitions)
shall be included in or excluded from the calculation of any Performance Goal
with respect to any Participants (whether or not such determinations result in
any Performance Goal being measured on a basis other than generally accepted
accounting principles).


2.15“Plan” means the Rackspace Hosting, Inc. Cash Bonus Plan, as set forth in
this instrument and as hereafter amended from time to time.


2.16“Retirement” means with respect to any Participant, a Termination of
Employment occurring in accordance with a policy or policies established by the
Committee (in its discretion) from time to time.


2.17“Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary, a specific dollar amount, or the result of a formula, as determined
by the Committee in accordance with Section 3.3.


2.18“Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, Retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.



-2-

--------------------------------------------------------------------------------




SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS


3.1Selection of Participants.  The Committee, in its sole discretion, shall
select the Employees who shall be Participants for any Performance Period. The
Committee, in its sole discretion, also may designate as Participants one or
more individuals (by name or position) who are expected to become Employees
during a Performance Period. Participation in the Plan is in the sole discretion
of the Committee, and shall be determined on a Performance Period by Performance
Period basis. Accordingly, an Employee who is a Participant for a given
Performance Period in no way is guaranteed or assured of being selected for
participation in any overlapping or subsequent Performance Period.


3.2Determination of Performance Goals.  The Committee, in its sole discretion,
shall establish the Performance Goals for each Participant for the Performance
Period. Such Performance Goals shall be set forth in writing.


3.3Determination of Target Awards.  The Committee, in its sole discretion, shall
establish a Target Award for each Participant. Each Participant's Target Award
shall be determined by the Committee in its sole discretion, and each Target
Award shall be set forth in writing.


3.4Determination of Payout Formula or Formulae.  The Committee, in its sole
discretion, shall establish a Payout Formula or Formulae for purposes of
determining the Actual Award (if any) payable to each Participant. Each Payout
Formula shall, as determined by the Committee (in its sole discretion) (a) be in
writing, (b) identify the applicable Performance Period, (c) be based on a
comparison of actual performance to the Performance Goals, (d) provide for the
payment of a Participant's Target Award if the Performance Goals for the
Performance Period are achieved at the predetermined level, and (e) provide for
the payment of an Actual Award greater than or less than the Participant's
Target Award, depending upon the extent to which actual performance exceeds or
falls below the Performance Goals.


3.5Determination of Actual Awards.  After the end of each Performance Period,
the Committee shall certify the extent to which the Performance Goals applicable
to each Participant for the Performance Period were achieved or exceeded, as
determined by the Committee. The Actual Award for each Participant shall be
determined by applying the Payout Formula to the level of actual performance
that has been certified by the Committee. Notwithstanding any contrary provision
of the Plan, the Committee, in its sole discretion, may (a) increase, eliminate
or reduce the Actual Award that otherwise would be payable under the Payout
Formula, and (b) determine whether or not any Participant will receive an Actual
Award in the event the Participant incurs a Termination of Employment prior to
the date the Actual Award is to be paid pursuant Section 4.2 below.



-3-

--------------------------------------------------------------------------------




SECTION 4
PAYMENT OF AWARDS


4.1Right to Receive Payment.  Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company or the
Affiliate that employs the Participant (as the case may be), as determined by
the Committee. Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant's claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.


4.2Timing of Payment.  Subject to Section 3.6, payment of each Actual Award
shall be made as soon as administratively practicable, but in no event later
than two and one-half months after the end of the applicable Performance Period.
Unless otherwise determined by the Administrator or set forth elsewhere in this
Plan, in order to be eligible to receive an Actual Award, a Participant must be
an Employee at the time the Actual Award is made by the Company, regardless of
whether they were an Employee during some or all of the applicable Performance
Period.


4.3Form of Payment.  Each Actual Award shall be paid in cash (or its equivalent)
in a single lump sum.


4.4Payment in the Event of Death.  If a Participant dies prior to the payment of
an Actual Award (determined under Section 3.6) that was scheduled to be paid to
him or her prior to death for a prior Performance Period, the Award shall be
paid to his or her designated beneficiary or, if no beneficiary has been
designated, to the administrator or representative of his or her estate.


SECTION 5
ADMINISTRATION


5.1Committee is the Administrator.  The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. Any member of the Committee may resign at any time by notice in writing
mailed or delivered to the Secretary of the Company. As of the Effective Date of
the Plan and until otherwise determined by the Board, the Plan shall be
administered by the Compensation Committee of the Board.


5.2Committee Authority.  It shall be the duty of the Committee to administer the
Plan in accordance with the Plan's provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (f) interpret, amend or revoke any such
rules.


5.3Decisions Binding.  All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.


5.4Delegation by the Committee.  The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or employees of
the Company.

-4-

--------------------------------------------------------------------------------




SECTION 6
GENERAL PROVISIONS


6.1Tax Withholding.  The Company or an Affiliate, as determined by the
Committee, shall withhold all applicable taxes from any Actual Award, including
any federal, state, local and other taxes.


6.2No Effect on Employment.  Nothing in the Plan shall interfere with or limit
in any way the right of the Company or an Affiliate, as applicable, to terminate
any Participant's employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Employment. Employment with the Company and its
Affiliates is on an at-will basis only. The Company expressly reserves the
right, which may be exercised at any time and without regard to when during or
after a Performance Period such exercise occurs, to terminate any individual's
employment with or without cause, and to treat him or her without regard to the
effect which such treatment might have upon him or her as a Participant.


6.3Participation.  No Employee shall have the right to be selected to receive an
award under this Plan, or, having been so selected, to be selected to receive a
future award.


6.4Indemnification.  Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company's approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company's Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.


6.5Successors.  All obligations of the Company and any Affiliate under the Plan,
with respect to awards granted hereunder, shall be binding on any successor to
the Company and/or such Affiliate, whether the existence of such successor is
the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company
or such Affiliate.

-5-

--------------------------------------------------------------------------------




6.6Beneficiary Designations.
 
a.Designation. Each Participant may, pursuant to such uniform and
nondiscriminatory procedures as the Committee may specify from time to time,
designate one or more Beneficiaries to receive any Actual Award payable to the
Participant at the time of his or her death. Notwithstanding any contrary
provision of this Section 6.6 shall be operative only after (and for so long as)
the Committee determines (in its sole discretion) to permit the designation of
Beneficiaries.


b.Changes. A Participant may designate different Beneficiaries (or may revoke a
prior Beneficiary designation) at any time by delivering a new designation (or
revocation of a prior designation) in like manner. Any designation or revocation
shall be effective only if it is received by the Committee. However, when so
received, the designation or revocation shall be effective as of the date the
designation or revocation is executed (whether or not the Participant still is
living), but without prejudice to the Committee on account of any payment made
before the change is recorded. The last effective designation received by the
Committee shall supersede all prior designations.


c.Failed Designation. If the Committee (in its discretion) does not make this
Section 6.6 operative or if Participant dies without having effectively
designated a Beneficiary, the Participant's Account shall be payable to the
administrator or representative of his or her estate.


6.7Nontransferability of Awards.  No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6.6. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.


6.8Deferrals.  The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee in its sole
discretion. Unless otherwise expressly determined by the Committee, the rules
and procedures for any deferral elections and deferrals shall be designed to
comply with Section 409A of the Code.


6.9Section 409A.  The Plan is intended to be exempt from or otherwise to comply
with the requirements of Section 409A of the Code so that none of the payments
to be provided hereunder will be subject to the additional tax imposed under
Section 409A of the Code, and any ambiguities herein will be interpreted to that
end.


SECTION 7
AMENDMENT, TERMINATION AND DURATION


7.1Amendment, Suspension or Termination.  The Board or the Committee, each in
its sole discretion, may amend or terminate the Plan, or any part thereof, at
any time and for any reason. No award may be granted during any period of
suspension or after termination of the Plan.


7.2Duration of the Plan.  The Plan shall commence on the date specified herein,
and subject to Section 7.1 (regarding the Board or the Committee's right to
amend or terminate the Plan), shall remain in effect thereafter.

-6-

--------------------------------------------------------------------------------




SECTION 8
LEGAL CONSTRUCTION


8.1Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


8.2Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


8.3Requirements of Law.  The granting of awards under the Plan shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.


8.4Bonus Plan.  The Plan is intended to be a “bonus program” as defined under
U.S. Department of Labor regulation 2510.3-2(c) and will be construed and
administered in accordance with such intention.


8.5Governing Law.  The Plan and all awards shall be construed in accordance with
and governed by the laws of the State of Texas, but without regard to its
conflict of law provisions.


8.6Captions.  Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

-7-

--------------------------------------------------------------------------------




EXECUTION
IN WITNESS WHEREOF, Rackspace Hosting, Inc., by its duly authorized officer, has
executed the amended and restated Plan on the date indicated below.
            
 
RACKSPACE HOSTING, INC.
 
 
 
 
 
 
 
 
 
 
 
 
Dated: February 6, 2013
By:
/s/William Alberts
 
 
Name: William Alberts
 
 
Title: Secretary




-8-